significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep company company' sec_2 business segments division the industries this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted different states constituting its the company has basically had two business segments the real with two large corporations constituting and the departments of transportation of primary customers the company is a limited_liability_company owned by - since estate holding operation the business center and the separate business the industries division the business center tenants including the industries division the industries division specializes in of its revenue in individuals the company has experienced substantial business hardship as evidenced by operating and net losses for each of the fiscal years company also experienced negative working_capital for the years and negative net_worth for the company’s financial condition has been affected by declining revenues losses on the disposal of a discontinued division higher pension costs due to the use of lower mandatory interest rates and poor performance by the plan's investments an unexpected and precipitous decline in crane shipments and the general erosion of the manufacturing sector following the terrorist attacks on date and fiscal years the through fiscal the and efforts to effect a recovery in the company's financial position include the company’s pursuit of a the in the the company is projecting higher revenues and higher net incomes and calendar years the company is currently in the process for the of refinancing both the business center and the industries division the company is planning a spin-off of the assets and business of the industries division to form a separate_entity in connection with obtaining new financing for the industries division this action is intended to make the industries division a stronger operating company and the company would have the ability to sell the spun-off entity if such action was needed to generate funds for the company or for the plan over the years the plan was originally established effective the plan was amended restated and renamed the plan was renamed to its of the plan with current name following the merger as of the plan another plan sponsored by the company effective was amended to transfer sponsorship of the plan to the company as restructured and to freeze participation and benefit accruals as of the plan’s current_liability funded_percentage is approximately of the plan’s required minimum_funding requirement for the --- plan_year is the additional funding charge calculated under sec_412 of the code this conditional waiver has been granted subject_to the following conditions the company will make the contributions necessary to satisfy the i by or of the plan for minimum_funding requirement including the waiver amortization payment for the plan_year ending the plan_year ending _industries llc is sold the company will use the greater of percent of the net cash proceeds generated industries llc to reduce the outstanding if dollar_figure from the sale of balance of the waived amount for the plan_year the company has agreed to the above conditions if the company fails to meet the above conditions this conditional waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in the date of and to as provided in a power_of_attorney form on file with this office if you have any questions concerning this letter please contact a relating to this letter please refer to se t ep ra t a2 as well do in any correspondence sincerely mma james e holland jr manager employee_plans technical
